FIFTH DIVISION
                             RICKMAN, P. J.,
                        REESE, P. J., and MARKLE, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   January 14, 2021



In the Court of Appeals of Georgia
 A20A1991; A20A1992. DMAC81, LLC v. NGUYEN et al.; and MA-066
     vice versa.                                       MA-067

      MARKLE, Judge.

      As Gary Kai Cummings drove to work during inclement weather in January

2018, he lost control of his car and struck another vehicle, killing Tuan Minh Nguyen

(Tuan) and Tuan’s brother-in-law. Tuan’s wife, Hong Hoa T. Nguyen (Nguyen) sued

Cummings and his employer, DMAC81, LLC, for negligence, respondeat superior,

and negligent hiring and retention. DMAC81 moved for summary judgment on the

issue of whether the accident occurred while Cummings was in the course andr scope

of his employment. The trial court granted summary judgment in part and denied it

in part, and this Court granted interlocutory review. DMAC81 now appeals from the

partial denial of its motion for summary judgment in Case No. A20A1991, and
Nguyen appeals from the partial grant of the motion in Case No. A20A1992. For the

reasons that follow, we conclude that DMAC81 was entitled to summary judgment

on both grounds. Accordingly, we reverse in Case No. A20A1991, and we affirm in

Case No. A20A1992.

      “On appeal from a trial court’s grant or denial of summary judgment, our

review of the record is de novo, and we construe the facts and all inferences drawn

from them in the light most favorable to the nonmoving party.” (Citation and

punctuation omitted.) Centurion Indus., Inc. v. Naville-Saeger, 352 Ga. App. 342, 343

(834 SE2d 875) (2019).

      So viewed, the record shows that, at the time of the accident, Cummings

worked for McAllister’s Deli, which was owned by DMAC81. His usual job was to

work on the grill line, but he also assisted the catering manager with deliveries. If he

was scheduled to make a catering delivery, he would usually go into work early and

prep the grill line for lunch before making the delivery using his own car. On several

occasions, he was called in on his day off to help with catering. As an hourly

employee, Cummings was only paid for time once he clocked in, and he had to have

the general manager’s permission to come in early when there was a delivery



                                           2
scheduled. When he made deliveries, he would receive a cash payout to cover the cost

of gas in addition to his hourly pay.

      The day before the accident, Cummings worked his usual shift. He was

scheduled to work at 10 a.m. the following morning, but the general manager called

him around 8 a.m. and asked him if he could make a catering delivery. The area was

under a state of emergency due to a winter storm, but Cummings and the general

manager did not discuss the weather. Cummings did not feel like he could say no to

the general manager’s request, and he agreed to make the catering delivery.1

      Cummings left his house a little earlier than usual in order to get to work and

prep the grill line before taking the delivery. At about 9:35 a.m., while on the

commute into work, Cummings lost control of his car and struck another vehicle that

was in the emergency lane, killing Tuan and his brother-in-law. Cummings was only

a few minutes away from work when the accident occurred.

      A blood test after the accident confirmed that Cummings had marijuana in his

system at the time of the accident, and it is undisputed that Cummings took some pain

      1
         Although there was conflicting testimony regarding whether the general
manager instructed Cummings to come in early, whether Cummings had ever been
called on his day off to make a delivery, and whether he could have refused to make
the delivery without being fired, we consider the testimony in the light most favorable
to the plaintiffs, as the non-movants. Centurion Indus., Inc., 352 Ga. App. at 343.

                                          3
medication and smoked marijuana after his shift the day before the accident.

DMAC81’s assistant general manager, who was Cummings’s friend, knew that

Cummings sometimes used marijuana, but DMAC81 did not conduct background

checks or review driving histories before allowing employees to make deliveries. It

did include a question on its employment application inquiring about any accidents

or tickets within the last three years. As such, DMAC81 was unaware that Cummings

had prior arrests more than seven years earlier for marijuana possession and traffic

tickets for reckless driving and DUI.

      After the accident, Nguyen filed suit on behalf of herself and as the

administrator of Tuan’s estate, claiming that Cummings and DMAC81 were

negligent, and that DMAC81 was liable under a theory of respondeat superior as well

as for negligent hiring and retention. DMAC81 moved for summary judgment,

arguing that Cummings was not acting in the course and scope of his employment at

the time of the accident. DMAC81 also asserted that the general rule was that an

employer was not liable for conduct that occurred while the employee was

commuting to work, and neither the exception for special circumstances nor special

mission applied under the facts of this case.



                                          4
      The trial court granted the motion in part and denied it in part, finding that

there were no special circumstances that would have imputed liability to DMAC81

because Cummings was commuting to his usual place of work, but that there was a

jury question regarding whether Cummings was on a special mission for DMAC81

at the time of the accident. The trial court certified its order for immediate review, and

this Court granted the interlocutory application, leading to these appeals, in which

both DMAC81 and Nguyen assert that the trial court erred in applying the exceptions.

      Before we consider these specific arguments on appeal, we first set out the

general law concerning an employer’s vicarious liability for the acts of its employees.

      Every master shall be liable for torts committed by his servant by his
      command or in the prosecution and within the scope of his business,
      whether the same are committed by negligence or voluntarily. When a
      servant causes an injury to another, the test to determine if the master is
      liable is whether or not the servant was at the time of the injury acting
      within the scope of his employment and on the business of the master.
      The test is not that the act of the servant was done during the existence
      of the employment, but whether the servant was at that time serving the
      master. While a jury frequently must resolve whether an employee acted
      in furtherance of his master’s business and within the scope of his
      employment at the time an injury was inflicted, the evidence in some
      cases is so plain and undisputable that the court may resolve a
      respondeat superior claim as a matter of law. . . . There is a longstanding


                                            5
      general rule that an employee is engaged in a purely personal matter
      while commuting to or from work.


(Citations and punctuation omitted.) Centurion Indus., Inc., 352 Ga. App. at 344-345

(1); see also OCGA § 51-2-2.2

      There are exceptions to this general rule that are relevant to this appeal: the

special circumstances exception and the special mission exception. We will consider

each in turn.

                                Case No. A20A1992.

      1. In Case No. A20A1992, Nguyen argues that the trial court erred in finding

that the special circumstances exception did not apply because catering was beneficial

to DMAC81’s business, Cummings had been called into work early on the day of the

accident, and he was not able to decline his employer’s special request. We are not

persuaded.




      2
         Because Cummings was driving his own car, as opposed to his employer’s,
there is no presumption that he was acting in the scope of his employment. Centurion
Indus., Inc., 352 Ga. App. at 345 (1); Farzaneh v. Merit Constr. Co., Inc., 309 Ga.
App. 637, 639-640 (710 SE2d 839) (2011). Compare Dougherty Equip. Co., Inc. v.
Roper, 327 Ga. App. 434, 436-437 (1) (a) (757 SE2d 885) (2014) (discussing burden
shifting analysis that applies when employee is driving employer’s vehicle at time of
accident, and thus the presumption applies).

                                          6
      “The law is clear that in the absence of special circumstances a servant in going

to and from work in an automobile acts only for his own purposes and not for those

of his employer.” (Citation omitted.) Hargett’s Telephone Contractors, Inc. v.

McKeehan, 228 Ga. App. 168, 170 (491 SE2d 391) (1997). Some relevant factors

include whether the employee was carrying work materials or using a cell phone or

pager for work-related calls; whether the employee received a stipend for the use of

his vehicle; or whether the employee was “on call.” Farzaneh v. Merit Constr. Co.,

Inc., 309 Ga. App. 637, 641 (710 SE2d 839) (2011); see also Clo White Co. v.

Lattimore, 263 Ga. App. 839, 840 (590 SE2d 381) (2003) (employee’s use of cell

phone for work at time of the accident raised factual question about special

circumstances exception); Chappell v. Junior Achievement of Greater Atlanta, 157

Ga. App. 41, 42-43 (276 SE2d 98) (1981).

      None of those factors are applicable here. Cummings was making his usual

commute to the deli at the time of the accident. He was traveling in his own car, and

had not yet clocked in. See Dougherty Equip. Co., Inc. v. Roper, 327 Ga. App. 434,

437 (1) (a) (757 SE2d 885) (2014) (employee in accident on commute into work was

not performing duty for employer but was performing his duty to arrive on time for

his job). He was not using a cell phone or conducting any business for his employer

                                          7
during this commute, and, although Cummings would receive additional pay for the

delivery to cover the cost of gas, he was not being paid for the time it took him to

commute. See Archer Forestry, LLC v. Dolatowski, 331 Ga. App. 676, 679 (3) (771

SE2d 378) (2015) (no special circumstances existed to hold employer liable where

employee was on commute home with his son in the employer’s car, but there was no

evidence he was engaged in any work-related phone calls during the drive). Compare

Hunter v. Modern Continental Constr. Co., 287 Ga. App. 689, 691 (652 SE2d 583)

(2007) (factual question about whether employee was on cell phone with a co-worker

during commute to work raised jury question about special circumstances exception);

Clo White Co., 263 Ga. App. at 840.

      The fact that Cummings may have been “on call” to make deliveries on other

days does not make this a special circumstance, especially where, as here, Cummings

was already scheduled to work his regular shift that morning. See Farzaneh, 309 Ga.

App. at 641; Williams v. Baker County, 300 Ga. App. 149, 153 (1), n. 12 (684 SE2d

321) (2009) (listing cases that have rejected “on-call” status as a special

circumstance). Compare Patterson v. Southeastern Newspapers, Inc., 243 Ga. App.

241, 244 (1) (533 SE2d 119) (2000) (fact that on-call employee was responding to a



                                         8
call at the time of the accident is evidence that accident occurred in scope of

employment).

      We therefore conclude that Nguyen has identified no special circumstances that

would warrant application of this exception. To interpret the exception as Nguyen

suggests would effectively impose liability on employers any time an accident

occurred during the employee’s commute, and we decline to interpret the exception

so broadly. As a result, the trial court properly granted DMAC81 summary judgment

on this issue, and we affirm the trial court’s ruling in this respect.

                                 Case No. A20A1991.

      2. In Case No. A20A1991, DMAC81 argues that the trial court erred in finding

that there was a factual question whether the special mission exception applied

because there was no evidence from which the jury could find Cummings was

engaged in a special mission at the time of the accident. It contends that asking

Cummings to report to his regular job site early, and making a delivery during bad

weather, do not qualify as special missions. We agree.

      Under the “special mission” exception, where the employee, before or
      after customary working hours, is on his way . . . from his home to
      perform, some special service or errand or the discharge of some duty
      incidental to the nature of his employment in the interest of, or under

                                           9
      direction of, his employer, and an injury arises en route from the home
      to the place where the work is performed, . . . such injury is considered
      as arising out of and in the course of the employment.


(Citations and punctuation omitted.) Centurion Indus., Inc., 352 Ga. App. at 345-346

(1); see also Betsill v. Scale System, Inc., 269 Ga. App. 393, 396 (1) (604 SE2d 265)

(2004). For the special mission exception to apply, “[t]he special mission must be

made at the employer’s request or direction.” Centurion Indus., Inc., 352 Ga. App. at

345 (1). It is not enough that the commute is “incidental to” or “in the interest of” the

employer. See Hargett’s Telephone Contractors, Inc., 228 Ga. App. at 170. Rather,

the focus is on the mission itself and whether it is “special” or “uncustomary” and

“made at the employer’s request or direction.” Id.

      Here, the evidence showed that Cummings was scheduled to work his regular

shift the morning of the accident, and he was commuting to work a few minutes

earlier than usual to prepare his work station prior to making the delivery. He was not

being paid for his commute time, and he was headed into his usual job site to

complete his normal job tasks before making the delivery. Nothing about the events

were special or uncustomary. He was not using a company car, or making business-

related calls during the commute, and DMAC81 did not control the manner in which


                                           10
Cummings commuted. See Hargett’s Telephone Contractors, Inc., 228 Ga. App. at

170 (“an employee’s trip is not a ‘special mission’ if it involves nothing more than

travel to his or her usual place of work.”).

       Nguyen argues that this case is controlled by Patterson v. Southeastern

Newspapers, Inc., 243 Ga. App. 241 (533 SE2d 119) (2000). But that case is

distinguishable. In Patterson, a salaried employee, who oversaw distribution of the

newspaper and covered for absent drivers, was called into work outside his normal

schedule to fill in for a delivery person. 243 Ga. App. at 241-242. After completing

the delivery route, he was involved in an accident while driving home. Id. at 242. In

finding that there was a factual question whether the employee was involved in a

special mission, this Court relied on cases from other states and noted that the

employee’s shift was a special request from the employer, and the employer gained

an incidental benefit from using its salaried employees to fill in on delivery routes.

Id. at 243 (1).

       But this case is not like Patterson. Although Cummings was going to make the

delivery that day at DMAC81’s request, he was already scheduled to work his regular

shift, and he was commuting to work to complete tasks for that regular shift at the

time of the accident. Only after he completed those tasks would he have made the

                                          11
delivery that formed the basis of the alleged special mission. In other words, the

delivery, which may have been at the employer’s request, would have occurred during

his normal work shift and was unconnected to the commute to work. This difference

in the timing of the special request sets this case apart from Patterson’s reasoning.

See Dougherty Equip. Co., Inc., 327 Ga. App. at 437 (1) (a) (employee in accident on

commute into work was not performing duty for employer, but was performing his

duty to arrive on time for his job). Cf. Smith v. Travelers Ins. Co., 139 Ga. App. 45,

47-48 (227 SE2d 868) (1976) (in the context of a worker’s compensation claim,

injury did not occur in scope of employment because an employee’s trip is not a

“special mission” if it involves nothing more than travel to his usual workplace). And,

the fact that there was a winter weather advisory or state of emergency due to the

weather does not transform this routine commute into a special mission. As noted,

Cummings was scheduled to work his regular shift that morning and was commuting

to work for that purpose regardless of the delivery request.

      Moreover, Patterson confirms that the mission must be special or uncustomary.

Patterson, 243 Ga. App. at 242 (1). But making deliveries when the catering manager

was unavailable was not special or unusual, as the record shows that Cummings had

done so on several prior occasions. Thus, Cummings was not on “some special

                                          12
service or errand or the discharge of some duty incidental to the nature of his

employment in the interest of, or under direction of, his employer” at the time he

commuted into work that morning. Centurion Indus., Inc, 352 Ga. App. at 345-346

(1). Given all of the facts, there is no factual question about whether Cummings was

on a special mission at the time of the accident.3 To expand the special mission

exception to these facts would result in the exception swallowing the rule. As such,

DMAC81 was entitled to summary judgment on this issue.

      3. Finally, DMAC contends that it was entitled to summary judgment on the

claims for negligent hiring and retention.

      It is well settled that “a defendant employer has a duty to exercise ordinary care

not to hire or retain an employee the employer knew or should have known posed a

risk of harm to others where it is reasonably foreseeable from the employee’s

tendencies or propensities that the employee could cause the type of harm sustained


      3
        Although Cummings testified in his deposition that he did not feel like he had
a choice but to make the delivery, the evidence showed that DMAC81 did not fire
employees who declined to drive in inclement weather. Even if there is a factual
question about his ability to decline the delivery request, that would not render
summary judgment improper. The ability to fire the employee is but one factor to be
considered; it is not dispositive. Gassaway v. Precon Corp., 280 Ga. App. 351, 353
(634 SE2d 153) (2006) (identifying one relevant inquiry as “whether the employer
retained the power to discharge his employee for failure to perform the errand.”).

                                          13
by the plaintiff.” (Punctuation omitted.) Munroe v. Universal Health Svcs., 277 Ga.

861, 863 (1) (596 SE2d 604) (2004). However,

       [for] an employer to be liable for an automobile accident under the
       theory of negligent hiring and retention where, as here, the allegation is
       that the employee had a bad driving record and where the injured driver
       was merely a member of the general public on the public highway, the
       accident could not have occurred while the employee was simply
       commuting to work but had to occur while the employee was engaged
       in the employer’s business.


(Citations and punctuation omitted.) Dougherty Equipment Co., 327 Ga. App. at 438

(1) (b).

       Here, the allegation in the complaint was that DMAC81 knew or should have

known of Cummings’s history of drug use and traffic citations, which made him

unsuitable for handling catering deliveries, especially in bad weather. In light of our

conclusion that Cummings was commuting to work and was not engaged in

DMAC81’s business at the time of the accident, the claims for negligent hiring and




                                          14
retention must fail.4 Id. ; see also Centurion Indus., Inc., 352 Ga. App. at 348 (2); see

also Dougherty Equip. Co., 327 Ga. App. at 438 (1) (b).

      Accordingly, for the foregoing reasons, DMAC81 was entitled to summary

judgment on all claims. We therefore affirm the trial court’s ruling in Case No.

A20A1992, and reverse in Case No. A20A1991.

      Judgment affirmed in Case No. A20A1992. Judgment reversed in Case No.

A20A1991. Rickman, P. J., and Reese, P. J., concur.




      4
        Nguyen argues that these claims survive because there was evidence that the
manager who hired Cummings knew that Cummings used drugs, raising a factual
question about DMAC81’s obligation to inquire into Cummings’s driving history
before allowing him to make deliveries on public roads. The flaw in this argument is
that Cummings was not making the delivery at the time of the accident, and to hold
employers liable for an employee’s driving under the influence during a normal
commute would eviscerate the general rule that employers are not liable for accidents
during an employee’s commute. Centurion Indus., Inc., 352 Ga. App. at 348 (2);
Dougherty Equip. Co., 327 Ga. App. at 438 (1) (b); TGM Ashley Lakes, Inc., 264 Ga.
App. at 461-462 (1) (b).

                                           15
16